Name: Commission Regulation (EC) NoÃ 410/2006 of 9 March 2006 amending Regulation (EC) NoÃ 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy
 Date Published: nan

 10.3.2006 EN Official Journal of the European Union L 71/7 COMMISSION REGULATION (EC) No 410/2006 of 9 March 2006 amending Regulation (EC) No 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 26(3) thereof, Whereas: (1) Article 1(1) of Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products (2), provides that exports from the Community of products for which an export refund is requested shall be subject to the presentation of an export licence. (2) However, the second subparagraph of Article 1(1) of Regulation (EC) No 174/1999 further lays down that an export licence must also be presented for the products referred to in category II of Annex I thereto, where no refund is applied for, except in the cases referred to in the first and fourth indents of Article 5(1) of Commission Regulation (EC) No 1291/2000 (3). (3) Article 5 of Regulation (EC) No 1291/2000 provides that a licence is not to be required and may not be produced for the purposes of exports with export refunds relating inter alia to small quantities not exceeding those set out in Annex III to that Regulation. (4) It is appropriate, where exports without refunds of skimmed-milk powder, as referred to in category II of Annex I to Regulation (EC) No 174/1999, relating to those small quantities, to exempt exporters from the obligation of an export licence. (5) Annex III to Regulation (EC) No 1291/2000 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Annex III to Regulation (EC) No 1291/2000, at the end of product sector D, the following text is added: Export licence without refund (Article 1(1) second subparagraph of Regulation (EC) No 174/1999) 0402 10 150 kg Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 20, 27.1.1999, p. 8. Regulation last amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20). (3) OJ L 152, 24.6.2000, p. 1. Regulation last amended by Regulation (EC) No 1856/2005 (OJ L 297, 15.11.2005, p. 7).